Motion to dismiss appeal granted, without costs, unless appellants perfect appeal, file note of issue, file and serve record and brief on or before April 19, 1960 and are ready for argument at the May Term of this court, in which event the motion is denied. The transcript of the testimony has been filed with this court as indicated in the answering affidavit, but such filing does not dispense with the necessity of settlement of the complete record and of compliance with rule VII of the Rules of the Appellate Division, Third Department, generally. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.